Exhibit 10.3 REGISTRATION RIGHTS AGREEMENT BY AND AMONG GEOGLOBAL RESOURCES INC. AND THE ISRAEL LAND DEVELOPMENT COMPANY – ENERGY LTD. DATED AS OF NOVEMBER 21, 2011 TABLE OF CONTENTS Page ARTICLEI REGISTRATION 1 Section 1.1 Registration Statements 1 Section 1.2 Expenses 2 Section 1.3 Effectiveness 2 Section 1.4 Suspension Period 2 ARTICLE II COMPANY OBLIGATIONS 2 Section 2.1 Company Obligations 2 ARTICLE III OBLIGATIONS OF ILDE 4 Section 3.1 Company Information 4 Section 3.2 Cooperation 4 Section 3.3 Discontinuation 4 ARTICLE IV INDEMNIFICATION 4 Section 4.1 Indemnification by the Company 4 Section 4.2 Indemnification by ILDE 5 Section 4.3 Conduct of Indemnification Proceedings 5 Section 4.4 Contribution 6 ARTICLE V GENERAL PROVISIONS 6 Section 5.1 Amendment and Modification 6 Section 5.2 Waiver of Compliance 6 Section 5.3 Notices 7 Section 5.4 Definitions 7 Section 5.5 Interpretation 9 Section 5.6 Third Party Beneficiaries 10 Section 5.7 Successors and Assigns 10 Section 5.8 Severability 10 Section 5.9 Governing Law; Dispute Resolution 10 Section 5.10 Counterparts 10 Section 5.11 Entire Agreement 11 REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of November 21, 2011, by and among GeoGlobal Resources Inc., a Delaware corporation (the “Company”), and The Israel Land Development Company – Energy Ltd. (“ILDE”), a company incorporated in Israel. W I T N E S S E T H: WHEREAS, concurrently with the execution and delivery of this Agreement, the parties hereto are executing and delivering the Stock Purchase Agreement, dated as of the date hereof, by and among the Company and ILDE (the “Stock Purchase Agreement”), pursuant to which ILDE agreed to purchase, and the Company agreed to issue, 16,466,639 shares of common stock, $0.001 par value, of the Company (the “Company Common Stock”); WHEREAS, concurrently with the execution and delivery of this Agreement, the parties hereto are executing and delivering the Securities Purchase and Exchange Agreement, dated as of the date hereof, by and among the Company and ILDE (the “Exchange Agreement”), pursuant to which the Company agreed, upon the satisfaction of the conditions set forth therein, to (a) issue 32,740,479 shares of Company Common Stock and 16,466,639 warrants to purchase shares of Company Common Stock (the “Warrants”), to ILDE in exchange for the issuance by ILDE of 28,402,262 ordinary shares, nominal value NIS0.01 per share, of ILDE (the “ILDE Ordinary Shares”) and (b) grant ILDE the right to purchase 16,466,639 units (the “Units”), each consisting of (i) one (1) share of Company Common Stock and (ii) a Warrant to purchase one (1) share of Company Common Stock; WHEREAS, in order to induce ILDE to consummate the transactions contemplated by the Stock Purchase Agreement and the Exchange Agreement, the Company wishes to provide ILDE with the registration rights set forth herein; NOW, THEREFORE, in consideration of the foregoing, the mutual promises set forth herein and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto agree as follows: ARTICLEI REGISTRATION Section1.1Registration Statements (a)Promptly following the closing of the purchase and sale of Company Common Stock contemplated by the Stock Purchase Agreement (the “Stock Purchase Agreement Closing Date”) (but no later than five (5) days after the Stock Purchase Agreement Closing Date), the Company shall prepare and file with the SEC a Registration Amendment on Form S-3 (or, if Form S-3 is not then available to the Company, on such form of registration statement as is then available to effect a registration for resale of the Registrable Securities), covering the resale of the Registrable Securities in an amount equal to the number of shares of 1 Company Common Stock issued to ILDE pursuant to the Stock Purchase Agreement on the Stock Purchase Agreement Closing Date. (b)If, on the date on which the consummation of the transaction contemplated by the Exchange Agreement occurs (the “Exchange Agreement Closing Date”) the Company does not have in effect a Registration Statement that covers the resale of the Registrable Securities issued pursuant to the Exchange Agreement, the Company shall promptly (but no later than thirty (30) days after the Exchange Agreement Closing Date), prepare and file with the SEC a Registration Amendment covering the resale of the Registrable Securities in an amount equal to the number of Registrable Securities issued pursuant to the Exchange Agreement. Section1.2Expenses The Company will pay all expenses associated with each registration, including ILDE’s reasonable expenses in connection with the registration but excluding discounts, commissions, fees of underwriters, selling brokers, dealer managers or similar securities industry professionals related to a sale of the Registrable Shares. Section1.3Effectiveness The Company shall use its commercially reasonable efforts to have the Registration Statement declared effective as soon as practicable. Section1.4Suspension Period For not more than twenty (20) consecutive trading days or for a total of not more than sixty (60) trading days in any twelve (12) month period, the Company may delay the disclosure of material non-public information concerning the Company, by terminating or suspending effectiveness of any registration contemplated by this Section containing such information, the disclosure of which at the time is not, in the good faith opinion of the Company, in the best interests of the Company (a “Suspension Period”); provided, that the Company shall promptly (i) notify ILDE in writing of the existence of (but in no event, without the prior written consent of ILDE, shall the Company disclose to ILDE any of the facts or circumstances regarding) material non-public information giving rise to a Suspension Period, and (ii) if the Registration Amendment has already been filed and declared effective, advise ILDE in writing to cease all sales under the Registration Statement until the end of the Suspension Period. ARTICLEII COMPANY OBLIGATIONS Section2.1Company Obligations The Company will use its commercially reasonable efforts to effect the registration of the Registrable Securities in accordance with the terms hereof, and pursuant thereto the Company will, as expeditiously as possible: (a)use its commercially reasonable efforts to cause the Registration Amendments to become effective and to remain continuously effective for a period that will terminate upon the earlier of (i) the date on which all Registrable Securities, covered by such Registration Statement, as amended from time to time, have been sold, and (ii) the date on which all Registrable Securities may be sold pursuant to Rule 144 of the Securities Act without volume or manner of sale restrictions (“Registration Period”); 2 (b)prepare and file with the SEC such amendments and post-effective amendments to the Registration Statement and the Prospectus as may be necessary to keep the Registration Statement effective for the Registration Period and to comply with the provisions of the Securities Act and the Exchange Act with respect to the distribution of all Registrable Securities; (c)furnish to ILDE and their legal counsel (i) promptly after the same is prepared and publicly distributed, filed with the SEC, or received by the Company (but not later than two (2) business days after the filing date, receipt date or sending date, as the case may be), a reasonable number of copies of any Registration Statement and any amendment thereto, each preliminary prospectus and Prospectus and each amendment or supplement thereto, and each letter written by or on behalf of the Company to the SEC or the staff of the SEC, and each item of correspondence from the SEC or the staff of the SEC, in each case relating to such Registration Statement (other than any portion of any thereof which contains information for which the Company has sought confidential treatment), and (ii) such number of copies of a Prospectus, including a preliminary prospectus, and all amendments and supplements thereto and such other documents as ILDE may reasonably request in order to facilitate the disposition of the Registrable Securities owned by ILDE; (d)immediately notify ILDE, at any time when a Prospectus relating to the Registrable Securities is required to be delivered under the Securities Act, upon discovery that, or upon the happening of any event as a result of which, the Prospectus included in such Registration Statement, as then in effect, includes an untrue statement of a material fact or omits to state any material fact required to be stated therein or necessary to make the statements therein not misleading in light of the circumstances then existing and at the request of ILDE, promptly prepare and furnish to ILDE a reasonable number of copies of a supplement to or an amendment of such Prospectus as may be necessary so that, as thereafter delivered to the purchasers of such Registrable Securities, such Prospectus shall not include an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading in light of the circumstances then existing; (e)with a view to making available to the ILDE the benefits of Rule 144 promulgated under the Securities Act and other rules and regulations of the SEC that may at any time permit ILDE to sell securities of the Company to the public without registration, the Company covenants that it will (i) file in a timely manner all reports and other documents required, if any, to be filed by it under the Securities Act and the Exchange Act and (ii) make available information necessary to comply with Rule 144, if available with respect to resales of the Registrable Securities under the Securities Act, at all times, all to the extent required from time to time to enable ILDE without registration under the Securities Act within the limitation of the exemptions provided by (x) Rule 144 promulgated under the Securities Act (if available with respect to resales of the Registrable Securities), as such rules may be amended from time to time or (y) any other rules or regulations now existing or hereafter adopted by the SEC.Upon the reasonable request of ILDE, the Company will deliver to ILDE a written statement as to whether it has complied with such information; (f)use its commercially reasonable efforts to prevent the issuance of any stop order or other suspension of effectiveness and, if such order is issued, obtain the withdrawal of any such order at the earliest possible moment; 3 (g)cause all Registrable Securities covered by a Registration Statement to be listed on each securities exchange, interdealer quotation system or other market on which similar securities issued by the Company are then listed; (h)in the case of certificated Registrable Securities, cooperate with ILDE to facilitate the timely preparation and delivery of certificates representing Registrable Securities sold pursuant to a Registration Statement; (i)provide and cause to be maintained a transfer agent and registrar for all such Registrable Securities that are Company Common Stock from and after the effective date of the applicable Registration Statement; and (j)otherwise use its commercially reasonable efforts to comply with all applicable rules and regulations of the SEC under the Securities Act and the Exchange Act, and take such other actions as may be reasonably necessary to facilitate the registration of the Registrable Securities hereunder. ARTICLEIII OBLIGATIONS OF ILDE Section3.1Company Information ILDE shall furnish in writing to the Company such information regarding itself, the Registrable Securities held by it and the intended method of disposition of the Registrable Securities held by it, as shall be reasonably required to effect the registration of such Registrable Securities and shall execute such documents in connection with such registration as the Company may reasonably request. Section3.2Cooperation ILDE, by its acceptance of the Registrable Securities, agrees to cooperate with the Company as reasonably requested by the Company in connection with the preparation and filing of the Registration Amendments. Section3.3Discontinuation ILDE agrees that, upon receipt of any notice from the Company of the happening of any event rendering a Registration Statement no longer effective, ILDE will immediately discontinue disposition of Registrable Securities pursuant to the Registration Statement covering such Registrable Securities, until the supplemented or amended prospectus filed with the SEC is declared effective. ARTICLEIV INDEMNIFICATION Section4.1Indemnification by the Company The Company will indemnify and hold harmless ILDE and their respective officers, directors, members, employees and agents, successors and assigns, and each other person, if any, who controls ILDE within the meaning of the Securities Act, against any losses, claims, damages or liabilities, joint or several, to which such seller, officer, director, member, or controlling person may become subject under the Securities Act or otherwise, insofar as such losses, claims, damages or liabilities (or actions in respect thereof) arise out of or are based upon: (i) any untrue statement or alleged untrue statement of any material fact contained in any Registration Statement, any preliminary 4 prospectus or final Prospectus contained therein, or any amendment or supplement thereof; (ii) any blue sky application or based upon written information furnished by the Company filed in any state or other jurisdiction in order to qualify any or all of the Registrable Securities under the securities laws thereof; (iii) the omission or alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading; or (iv) any violation by the Company or its agents of any rule or regulation promulgated under the Securities Act or Exchange Act applicable to the Company or its agents and relating to action or inaction required of the Company in connection with such registration; and will advance to or reimburse ILDE, and each such officer, director or member and each such controlling person for any legal or other expenses reasonably incurred by them in connection with investigating or defending any such loss, claim, damage, liability or action; provided, however, that the Company will not be liable in any such case if and to the extent that any such loss, claim, damage or liability directly arises out of or is based solely upon an untrue statement or alleged untrue statement or omission or alleged omission so made in conformity with information furnished by ILDE or any such controlling person in writing specifically for use in such Registration Statement or Prospectus. Section4.2Indemnification by ILDE In connection with any registration pursuant to the terms of this Agreement, ILDE will furnish to the Company in writing such information as the Company reasonably requests concerning ILDE or the proposed manner of distribution for use in connection with any Registration Statement or Prospectus and agrees to indemnify and hold harmless, to the fullest extent permitted by law, the Company, its directors, officers, employees, stockholders and each person who controls the Company (within the meaning of the Securities Act) against any losses, claims, damages, liabilities and expense (including reasonable attorney fees) resulting from any untrue statement of a material fact or any omission of a material fact required to be stated in the Registration Statement or Prospectus or preliminary prospectus or amendment or supplement thereto or necessary to make the statements therein not misleading, to the extent, but only to the extent that such untrue statement or omission is contained in any information furnished in writing by ILDE to the Company specifically for inclusion in such Registration Statement or Prospectus or amendment or supplement thereto and that such information was substantially relied upon by the Company in preparation of the Registration Statement or Prospectus or any amendment or supplement thereto.In no event shall the indemnification obligation of a holder of Registrable Securities be greater in amount than the dollar amount of the proceeds (net of all expenses paid by such holder and the amount of any damages such holder has otherwise been required to pay by reason of such untrue or alleged untrue statement or omission or alleged omission) received by it upon the sale of the Registrable Securities giving rise to such contribution obligation. Section4.3Conduct of Indemnification Proceedings Any Person entitled to indemnification hereunder shall (i) give prompt notice to the indemnifying party of any claim with respect to which it seeks indemnification and (ii) permit such indemnifying party to assume the defense of such claim with counsel reasonably satisfactory to the indemnified party; provided that any Person entitled to indemnification hereunder shall have the right to employ separate counsel and to participate in the defense of such claim, but the fees and expenses of such counsel shall be at the expense of such Person unless (a) the indemnifying party has agreed to pay such fees or expenses, or (b) the indemnifying party shall have failed to assume the defense of such claim and employ counsel reasonably satisfactory to such Person or (c) in the reasonable judgment of any such Person, a conflict of interest exists between such Person and the 5 indemnifying party with respect to such claims or there are additional defenses available to such Person (in which case, if the Person notifies the indemnifying party in writing that such Person elects to employ separate counsel at the expense of the indemnifying party, the indemnifying party shall not have the right to assume the defense of such claim on behalf of such Person); and provided, further, that the failure of any indemnified party to give notice as provided herein shall not relieve the indemnifying party of its obligations hereunder, except to the extent that such failure to give notice shall materially adversely affect the indemnifying party in the defense of any such claim or litigation.It is understood that the indemnifying party shall not, in connection with any proceeding in the same jurisdiction, be liable for fees or expenses of more than one separate firm of attorneys at any time for all such indemnified parties.No indemnifying party will, except with the consent of the indemnified party, consent to entry of any judgment or enter into any settlement that does not include as an unconditional term thereof the giving by the claimant or plaintiff to such indemnified party of a release of such indemnified party from all liability in respect of such claim or litigation. Section4.4Contribution If for any reason the indemnification provided for in the preceding paragraphs (a) and (b) is unavailable to an indemnified party or insufficient to hold it harmless, other than as expressly specified therein, then the indemnifying party shall contribute to the amount paid or payable by the indemnified party as a result of such loss, claim, damage or liability in such proportion as is appropriate to reflect the relative fault of the indemnified party and the indemnifying party, as well as any other relevant equitable considerations.No person guilty of fraudulent misrepresentation within the meaning of Section 11(f) of the Securities Act shall be entitled to contribution from any person not guilty of such fraudulent misrepresentation.In no event shall the contribution obligation of a holder of Registrable Securities be greater in amount than the dollar amount of the proceeds (net of all expenses paid by such holder and the amount of any damages such holder has otherwise been required to pay by reason of such untrue or alleged untrue statement or omission or alleged omission) received by it upon the sale of the Registrable Securities giving rise to such contribution obligation. ARTICLEV GENERAL PROVISIONS Section5.1Amendment and Modification Subject to applicable Law, this Agreement may be amended, modified, or supplemented only by the written agreement of the parties hereto. Section5.2Waiver of Compliance Except as otherwise provided in this Agreement, the failure by any Person to comply with any obligation, covenant, agreement or condition may be waived by the Person entitled to the benefit thereof only by a written instrument signed by the Person granting such waiver, but such waiver or failure to insist upon strict compliance with such obligation, covenant, agreement or condition will not operate as a waiver of, or estoppel with respect to, any subsequent or other failure.The failure of any Person to enforce at any time any of the provisions of this Agreement will in no way be construed to be a waiver of any such provision, nor in any way affect the validity of this Agreement or any part of this Agreement or the right of any Person thereafter to enforce each and every such provision.No waiver of any breach of any provisions of this Agreement will be held to be a waiver of any other or subsequent breach. 6 Section5.3Notices All notices required or permitted pursuant to this Agreement will be in writing and will be deemed to be properly given when actually received by the Person entitled to receive the notice at the address stated below, or at such other address as a party may provide by notice to the other: If to the Company: GeoGlobal Resources Inc. Suite 200, 625 - 4th Ave. S.W. Calgary, Alberta T2P 0K2 Fax: (403) 777-9199 Attention:Paul Miller With a copy (which shall not constitute notice) to: Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas NewYork, NY10019-6064 Fax:(212) 492-0078 Attention:Andrew J. Foley, Esq. If to ILDE: The Israel Land Development Company – Energy Ltd. 2 Shenkar St. Tel-Aviv, Israel Fax: +972 (3) 796-2246 Attention: Ohad Marani, CEO With a copy (which shall not constitute notice) to: CBLS Law Offices 35th floor, 5 Azrieli Center, Square Tower Tel-Aviv Israel Fax: +972 (3) 718-8701 Attention: Barak Luchtenstein, Adv. Section5.4Definitions As used in this Agreement, the following terms have the respective meanings set forth below. “Affiliate” means, with respect to any person, any other person which directly or indirectly controls, is controlled by, or is under common control with, such person. “Agreement” has the meaning set forth in the preamble to this Agreement. “Company” has the meaning set forth in the preamble to this Agreement. 7 “Company Common Stock” has the meaning set forth in the recitals to this Agreement. “Current Registration Statement” shall mean the shelf Registration Statement of the Company that is effective on the Stock Purchase Agreement Closing Date. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “Exchange Agreement” has the meaning set forth in the recitals to this Agreement. “Exchange Agreement Closing Date” has the meaning set forth in Section 1.1(b). “ILDE” has the meaning set forth in the preamble to this Agreement. “ILDE Ordinary Shares” has the meaning set forth in the recitals to this Agreement. “Person” means any individual, firm, corporation, partnership, trust, incorporated or unincorporated association, joint venture, joint stock company, limited liability company, government (or an agency orpolitical subdivision thereof) or other entity of any kind, and shall include any successor (by merger or otherwise) of such entity. “Prospectus” shall mean the prospectus included in any Registration Statement, as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by such Registration Statement and by all other amendments and supplements to the prospectus, including post-effective amendments and all material incorporated by reference in such prospectus. “Register,” “registered” and “registration” refer to a registration made by preparing and filing a Registration Statement or similar document in compliance with the Securities Act (as defined below), and the declaration or ordering of effectiveness of such Registration Statement or document. “Registrable Securities” shall mean the shares of Company Common Stock issued and issuable to ILDE pursuant to the Stock Purchase Agreement and the Exchange Agreement and issuable upon the exercise of the Warrants and any other securities issued in exchange therefor or in connection with ILDE’s ownership thereof. “Registration Amendment” shall mean a post-effective amendment to the Current Registration Statement or any other amendment or Registration Statement required to fulfill the Company’s obligations to ILDE under the terms of this Agreement. “Registration Period” has the meaning set forth in Section 2.1(a). “Registration Statement” shall mean any registration statement of the Company filed under the Securities Act that covers the resale of any of the Registrable Securities pursuant to the provisions of this Agreement, amendments and supplements to such Registration 8 Statement, including post-effective amendments, all exhibits and all material incorporated by reference in such Registration Statement. “SEC” means the U.S. Securities and Exchange Commission. “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. “Stock Purchase Agreement” has the meaning set forth in the recitals to this Agreement. “Stock Purchase Agreement Closing Date” has the meaning set forth in Section 1.1(a). “Suspension Period” has the meaning set forth in Section 1.4. “Units” has the meaning set forth in the recitals to this Agreement. “Warrants” has the meaning set forth in the recitals to this Agreement. Section5.5Interpretation .Unless otherwise expressly provided, for the purposes of this Agreement, the following rules of interpretation shall apply: (a)The Article and Section headings contained in this Agreement are for convenience of reference only and shall not affect in any way the meaning or interpretation hereof. (b)When a reference is made in this Agreement to an Article or a Section, paragraph, Exhibit or Schedule, such reference shall be to an Article or a Section, paragraph, Exhibit or Schedule hereof unless otherwise clearly indicated to the contrary. (c)Whenever the words “include,” “includes” or “including” are used in this Agreement, they shall be deemed to be followed by the words “without limitation.” (d)The words “hereof,” “herein” and “herewith” and words of similar import shall, unless otherwise stated, be construed to refer to this Agreement as a whole and not to any particular provision of this Agreement. (e)The word “extent” in the phrase “to the extent” shall mean the degree to which a subject or other thing extends, and such phrase shall not mean simply “if.” (f)The meaning assigned to each term defined herein shall be equally applicable to both the singular and the plural forms of such term, and words denoting any gender shall include all genders.Where a word or phrase is defined herein, each of its other grammatical forms shall have a corresponding meaning. (g)A reference to “$,” “U.S. dollars” or “dollars” shall mean the legal tender of the United States. (h)A reference to “NIS” shall mean the Israeli New Shekel. 9 (i)A reference to any period of days shall be deemed to be to the relevant number of calendar days, unless Business Days is specified. (j)All terms defined in this Agreement shall have the defined meanings when used in any certificate or other document made or delivered pursuant hereto unless otherwise defined therein. (k)Unless otherwise defined, a reference to any accounting term shall have the meaning as defined under GAAP. (l)The parties have participated jointly in the negotiation and drafting of this Agreement (including the Schedulesand Exhibitshereto).In the event an ambiguity or question of intent or interpretation arises, this Agreement shall be construed as if drafted jointly by the parties, and no presumption or burden of proof shall arise favoring or disfavoring any party by virtue of the authorship of any provisions hereof. (m)Any statute defined or referred to herein or in any agreement or instrument that is referred to herein means such statute as from time to time amended, modified or supplemented, including by succession of comparable successor statutes and shall also be deemed to include all rules and regulations promulgated thereunder, and references to all attachments thereto and instruments incorporated therein. Section5.6Third Party Beneficiaries .Nothing in this Agreement, expressed or implied, is intended to confer on any Person other than the parties hereto or their respective successors and assigns any rights, remedies, obligations or liabilities under or by reason of this Agreement. Section5.7Successors and Assigns This Agreement will be binding upon and will inure to the benefit of the signatories hereto and their respective successors and permitted assigns.Neither the Company nor ILDE may assign this Agreement or any of its rights or liabilities hereunder without the prior written consent of the other party hereto, and any attempt to make any such assignment without such consent will be null and void.Any such assignment will not relieve the party making the assignment from any liability under this Agreement. Section5.8Severability The illegality or partial illegality of any of this Agreement, or any provision hereof, will not affect the validity of the remainder of this Agreement, or any provision hereof, and the illegality or partial illegality of this Agreement will not affect the validity of this Agreement in any jurisdiction in which such determination of illegality or partial illegality has not been made, except in either case to the extent such illegality or partial illegality causes this Agreement to no longer contain all of the material provisions reasonably expected by the parties to be contained herein. Section5.9Governing Law; Dispute Resolution This Agreement, and all claims arising hereunder or relating hereto, shall be governed by and construed and enforced in accordance with the Laws of the State of Delaware, without giving effect to the principles of conflicts of law thereof, and each of the parties agrees to submit all disputes hereunder to binding arbitration to take place in London, England. Section5.10Counterparts This Agreement may be executed in two or more counterparts, all of which will be considered one and the same agreement and will become 10 effective when counterparts have been signed by each of the parties and delivered to the other parties, it being understood that each party need not sign the same counterpart. Section5.11Entire Agreement This Agreement (including the documents and the instruments referred to in this Agreement) constitutes the entire agreement and supersedes all prior agreements and understandings, both written and oral, among the parties with respect to the subject matter of this Agreement. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 11 IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to be signed by their respective duly authorized officers as of the date first above written. GEOGLOBAL RESOURCES INC. By:/s/ Paul B. Miller Name:Paul B. Miller Title:President and CEO THE ISRAEL LAND DEVELOPMENT COMPANY – ENERGY LTD. By:/s/ Ohad Marani Name:Ohad Marani Title:CEO
